Citation Nr: 0700787	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-12 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for the 
service-connected residuals of common bile duct repair.  

2.  Entitlement to a rating in excess of 30 percent for the 
service-connected depression.  

3.  Entitlement to a temporary total rating due to a period 
of hospitalization from February 15, 2000 to March 3, 2000.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  

5.  Entitlement to Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March to September 
1993.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions, dated in December 2000 and 
February 2002.  

In March 2004, the RO increased the rating for the service-
connected residuals of common bile duct repair from 40 to 60 
percent disabling, effective on March 14, 2000.  

The matters involving a temporary total rating due to a 
period of hospitalization from February 15, 2000 to March 3, 
2000; a TDIU rating and Dependents' Educational Assistance 
under Chapter 35 are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  

In an April 2006 statement, the veteran raised contentions to 
the effect that he was entitled to temporary total ratings 
for periods of convalescence following various periods of 
treatment for his service-connected disability.  38 C.F.R. 
§ 4.30 (2006).  

That claim has not been certified to the Board on appeal or 
otherwise developed for appellate review.  Therefore, the 
Board has no jurisdiction over that claim and it will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2006).  It is referred to the RO for any 
indicated action.  



FINDING OF FACT

The service-connected disability manifested by the residuals 
of common bile duct repair is not shown to be productive of 
nearly-constant debilitating symptoms.  



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 60 
for the service-connected residuals of common bile duct 
repair are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.114, Diagnostic 
Code 7345 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an increased rating for his service connected residuals 
of common bile duct repair.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

In letters, dated in September 2001 and January 2004, the RO 
informed the veteran that in order to establish an increased 
rating for residuals of common bile duct repair, the evidence 
had to show that such disability had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the claims 
of service connection for psychiatric disability was not sent 
to the veteran until after the rating decision in December 
2000.  Nevertheless, any defect with respect to the timing of 
that notice was harmless.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) set forth the text of those 
laws and regulations.  Moreover, the SOC and SSOC's notified 
the veteran and his representative of the evidence which had 
been obtained in support of the veteran's appeal.  

Following such notice, the RO granted the veteran additional 
time to develop the record; and thereafter, the RO 
readjudicated the veteran's appeal on several occasions.  
Thus, the veteran has had ample opportunity to participate in 
the development of his appeal.  Accordingly, there is no 
prejudice to the veteran due to any defect in the timing of 
the notice.  See Prickett v. Nicholson, No. 04-0140 (U.S. 
Vet. App. Sept. 11, 2006).  

In adjudicating this claim, the Board is aware of the 
considerations of the United States Court of Appeals for 
Veterans Claims (Court) in See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), regarding the need for notification 
that an effective date for the award of benefits.  However, 
the absence of such notification is not prejudicial in this 
case.  

On two occasions during the pendency of the appeal, the 
veteran increased the veteran's rating for the residuals of 
common bile duct repair.  Each time, it notified him of the 
effective date of those increases.  Although it has not 
notified him of the potential effective date for a rating 
above the currently assigned 60 percent, no effective date is 
assigned when an increased rating is denied.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim for an increased rating for 
the residuals of common bile duct repair.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support that claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claim for an increased rating 
for the residuals of common bile duct repair.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2006).  

There is no diagnostic code dedicated specifically to rating 
the residuals of common bile duct repair.  Therefore, the RO 
has rated such residuals rated by analogy to 38 C.F.R. 
§ 4.114, Diagnostic Code 7345.  38 C.F.R. § 4.20.  That 
diagnostic code is applicable to the evaluation of chronic 
liver disease without cirrhosis.  

A 60 percent rating is warranted for daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12- month period, but not occurring 
constantly.  

A 100 percent schedular rating is warranted for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  

For purposes of evaluating conditions in §4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer. The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy. "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2006).  

For purposes of evaluating conditions under diagnostic code 
7345, "incapacitating episode" means a period of acute signs 
and symptoms severe enough to require bed rest and treatment 
by a physician.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345, Note 2.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Nevertheless, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected disability.  

The record shows that, in service in 1993, the veteran 
underwent a laparoscopic cholescystectomy which was 
complicated by transaction of the common bile duct.  The 
procedure was changed to an open cholescystectomy in which 
anastamosis was done on the common bile duct.  Thereafter, 
the veteran required several surgical revisions, the last in 
2001.  

More recent evidence shows that the veteran continues to be 
followed for the residuals of common bile duct repair, 
primarily complaints of abdominal pain and nausea.  

Although he also complains of weakness and fatigue, the 
veteran's treatment records, as well as reports of VA 
examinations performed in July 2000, October 2001 and 
January 2004, are negative for objective findings to support 
those complaints.  

Not only is the evidence negative for signs of weakness or 
muscle wasting, it shows that the veteran is well developed 
and well nourished.  Indeed, VA outpatient treatment records, 
e.g., those dated in August and September 2001, show that he 
is five feet six inches tall and that he weighs at least 
180 pounds.  In fact, the VA Nutrition Service has counseled 
him about his weight.  

Moreover, the preponderance of the evidence of record is 
negative for any associated findings of malaise, vomiting, 
and/or arthralgia.  It is also negative for findings of 
active liver disease, ascites, hematemesis, melena, 
hepatomegaly and/or superficial abdominal veins.  

While the veteran reports that he is often incapacitated due 
to the residuals of common bile duct repair, the 
preponderance of the evidence does not serve to show that he 
is experiencing related debilitation that is constant or 
nearly so.  

On balance, such findings do not meet the criteria for the 
next higher schedular evaluation for the residuals of common 
bile duct repair.  Absent such findings, an increased rating 
higher than the currently assigned 60 percent evaluation is 
not for application in this case.  



ORDER

An increased rating in excess of 60 percent for the service-
connected residuals of common bile duct repair is denied.  



REMAND

The veteran on appeal also seeks a temporary total rating due 
to a period of hospitalization from February 15, 2000 to 
March 3, 2000; a TDIU rating; and Dependents' Educational 
Assistance under 38 U. S. C. Title 38.  

The veteran reports that from February 15, 2000 through March 
3, 2000, he was hospitalized at the Jack D. Weiler Hospital 
at the Albert Einstein College of Medicine.  He states that 
he underwent surgery for his service-connected common bile 
duct repair.  

In November 2000, the veteran authorized that facility to 
release his records to VA (VA Form 21-4142).  Although 
reports of radiographic studies have been obtained for the 
period in question, it does not appear that those records 
have ever been requested directly from Jack D. Weiler 
Hospital at the Albert Einstein College of Medicine.  Other 
than the radiology reports, records of that treatment have 
not been associated with the claims folder.  

In a June 2005 rating action, the RO confirmed and continued 
a 30 percent disability rating for the service-connected 
depression.  

In an April 2006 statement, the veteran effectively disagreed 
with that rating.  Indeed, when construed most favorably to 
the veteran, such statement serves as a Notice of 
Disagreement with the June 2005 decision.  Under such 
circumstances, the RO must issue the veteran a Statement of 
the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 
(1999).  

The evidence shows that the veteran is employed by the United 
States Postal Service.  In July 2006, the veteran's 
supervisor reported that the veteran had been on continuous 
leave since March 2006.  

The supervisor added that the veteran had applied for 
disability benefits but did not report the reason for that 
application.  The veteran's employment records have not been 
associated with the claims folder.  

In July 2006, the veteran applied for Social Security 
disability benefits.  The outcome of that application is not 
shown.  

In May 2006, the Board received additional evidence that is 
found to apply only to his claim for a TDIU rating.  This 
additional evidence is referred back to the RO for review.  
38 C.F.R. § 20.1304(c) (2006).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following actions: 

1.  The RO should issue an SOC to the 
veteran concerning his claim for an 
increased rating for the service-
connected depression.  If, and only if, 
the veteran completes his appeal by 
filing a timely Substantive Appeal on the 
aforementioned issue should that claim be 
returned to the Board for the purpose of 
appellate review.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 202 
(2006).  

2.  The RO should take appropriate steps 
to obtain the veteran's treatment records 
directly from Jack D. Weiler Hospital at 
the Albert Einstein College of Medicine.  
Specifically, the records requested 
should pertain the veteran's 
hospitalization at that facility from 
February 15, 2000 to March 3, 2000 and 
any follow medical care.  

The RO also should request that the 
veteran provide any such records or other 
treatment records that he may have in his 
possession.  

3.  The RO should take appropriate steps 
to obtain copies of the veteran's 
employment records directly from the 
United States Postal Service in the 
Bronx, New York.  The veteran also should 
be asked to provide any such information 
in his possession.  

4.  The RO should ascertain whether the 
veteran is receiving Social Security 
disability benefits.  If so, request the 
veteran's records directly from the 
Social Security Administration.  Such 
records should include, but are not 
limited to, a copy of the award letter 
and the medical records supporting the 
grant of such benefits.  

5.  Following completion of the action 
requested hereinabove, the RO should 
undertake any other indicated development 
and then readjudicate the issues of a 
temporary total rating based on a period 
of hospitalization from February 15, 2000 
to March 3, 2000; a TDIU rating; and 
Dependents' Educational Assistance.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  

The veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


